EX-99.4.b. Contract Schedule Owner: [John Doe] Contract Number: [??687456] [Joint Owner: [Jane Doe]] Issue Date: [04/15/10] Annuitant: [John Doe] Earliest Annuity Date: [Issue Date + 13 months] Annuitant’s Age and Scheduled Annuity Date: [04/15/65] Gender: [35 Male] Maximum Issue Age: [75] Purchase Payments Initial Purchase Payment: $[75,000] Minimum Required Purchase Payment: $[75,000] Minimum Additional Purchase Payment: $[50] Maximum Total Purchase Payments: $1 million; higher amounts may be accepted with our approval Transfers Number of Free Transfers Permitted: 12 each Contract Year Transfer Fee: $25 for each Transfer in excess of the free Transfers permitted Contract Charges [Portfolio Choice Account Fee: [0.35]%] [Heritage Account Fee: [0.85]%] [Maximum Heritage Account Fee: [1.75]%] [Maximum Change Percentage: [0.25]%] Contract Maintenance Charge: $[50.00] each Contract Year Designated Amount: $[100,000] Withdrawals Minimum Partial Withdrawal: $[500] Minimum Required Value: $[2,000] Annuity Payments Minimum Annuity Payment: $[100] Annuity Mortality Table: [Annuity 2000 Mortality Table] Minimum Annual Annuity Payment Rate: [1]% If you elect to take Annuity Payments, you must move your Retirement Protection Account Value to the [Portfolio Choice] [Heritage] Account, and the Retirement Protection Account Rider will terminate on the Business Day before the Annuity Date. Guaranteed Purchase Rate Table Upon request, we will furnish rates for ages and guaranteed periods not shown. Annuity Options - Guaranteed monthly annuity payments per $1,000 Option 1 Option 2 Option 3 Option 4 Option 5 10-year guaranteed period 20-year guaranteed period 100% joint and survivor 10-year guaranteed period Age on Annuity Date Male Female Male Female Male Female Male & Female Same Age Male & Female Same Age Male Female 30 [2.08 40 50 60 70 80 90 7.50] S40861-NY[Base] Retirement Protection Account Contract Schedule Owner: [John Doe] Contract Number: [??687456] [Joint Owner: [Jane Doe]] Issue Date: [04/15/10] Annuitant: [John Doe] Latest Birthday: [91st] birthday Covered Person: [John Doe] Latest Contribution Birthday: [81st] birthday Contract Charges Retirement Protection Account Fee: [1.05]% Maximum Retirement Protection Account Fee: [1.75]% Maximum Change Percentage: [0.25]% Lifetime Income Payments This feature may have limited usefulness in connection with contracts funding tax-qualified arrangements because partial withdrawals taken to satisfy the minimum distribution requirements before the Benefit Election Date may reduce the Benefit Base. Please consult your tax advisor. Exercise Ages: On the Benefit Election Date, the Covered Person must be at least age [65], and cannot be age [91] or older Payment Date Requirements: [1st to the 28th] of a calendar month.The earliest Payment Date is the [Benefit Election Date], and the latest Payment Date is [28 days after the Benefit Election Date]. Minimum Lifetime Income Payment: $[100] Annual Maximum Lifetime Income Payment Table Current Ten-year U.S. Constant Maturity Treasury rate Payment percentage [0.00% to 3.49% 4%] [3.50% to 4.99% 5%] [5.00% and above 6%] S40865-NY[Ret Protection 08.12] Investment Options Contract Schedule Owner: [John Doe] Contract Number: [??687456] [Joint Owner: [Jane Doe]] Issue Date: [04/15/10] Annuitant: [John Doe] Covered Person: [John Doe] Allocation Guidelines: Currently, you can select up to [15] of the Investment Options in each Account.We guarantee that you can select at least [5] Investment Options in each Account and that number will never decrease after the Issue Date.Allocations must be made in whole percentages. [Investment Option restrictions for allocating and rebalancing the Portfolio Choice Account Value: [No restrictions and no required rebalancing] [Group 1: no more than [0]% of total Portfolio Choice Account Value] [Group 2:no more than [0]% of total Portfolio Choice Account Value] [Combined Group 1 and Group 2:no more than [0]% of total Portfolio Choice Account Value] [Combined Group 1 and Group 3:no more than [0]% of total Portfolio Choice Account Value] [Combined Group 2 and Group 3:no more than [0]% of total Portfolio Choice Account Value] [Group 3:up to [0]% of total Portfolio Choice Account Value] [Group 3:no less than [0]% of total Portfolio Choice Account Value]] [Portfolio Choice Account Investment Options Variable Account:[Allianz Life of NY Variable Account C]] [Investment Options AZL BlackRock Capital Appreciation Fund AZL Van Kampen Equity and Income Fund AZL Columbia Mid Cap Value Fund AZL Morgan Stanley Global Real Estate Fund AZL Columbia Small Cap Value Fund AZL Van Kampen Growth and Income Fund AZL Davis NY Venture Fund AZL Morgan Stanley International Equity Fund AZL Dreyfus Equity Growth Fund AZL Morgan Stanley Mid Cap Growth Fund AZL MFS Value Fund BlackRock Global Allocation VI Fund AZL Franklin Small Cap Value Fund Franklin High Income Securities Fund AZL Franklin Templeton Founding Strategy Plus Fund Franklin Strategic Income Securities Funds AZL Fusion Balanced Fund Franklin Templeton VIP Founding Funds Allocation Fund AZL Fusion Conservative Fund Franklin U.S. Government Fund AZL Fusion Growth Fund Mutual Shares Securities Fund AZL Fusion Moderate Fund PIMCO VIT All Asset Portfolio AZL Gateway Fund PIMCO VIT CommodityRealReturn Strategy Portfolio AZL International Index Fund PIMCO VIT Emerging Markets Bond Portfolio AZL JPMorgan US Equity Fund PIMCO VIT Global Bond Portfolio (Unhedged) AZL MFS Investors Trust Fund PIMCO VIT Global Multi-Asset Portfolio AZL Mid Cap Index Fund PIMCO EqS Pathfinder Portfolio AZL Money Market Fund PIMCO VIT High Yield Portfolio AZL Invesco International Equity Fund PIMCO VIT Real Return Portfolio AZL Allianz AGIC Opportunity Fund PIMCO VIT Total Return Portfolio AZL Russell 1000 Growth Index Fund Templeton Global Bond Securities Fund AZL Russell 1000 Value Index Fund Templeton Growth Securities Fund AZL Schroder Emerging Markets Equity Fund Invesco V.I. Balanced-Risk Allocation Fund AZL Small Cap Stock Index Fund Ivy Funds VIP Asset Strategy Portfolio AZL Turner Quantitative Small Cap Growth Fund Legg Mason Dynamic Multi-Strategy VIT Portfolio AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund Franklin Income Securities Fund BlackRock Equity Dividend V.I. Fund T. Rowe Price Equity Income Portfolio AZL Dreyfus Research Growth Fund AZL S&P 500 Index Fund Ivy Funds VIP Growth Portfolio Dreyfus VIF Appreciation Portfolio Legg Mason ClearBridge Variable Aggressive Growth Portfolio Franklin Rising Dividends Securities Fund T. Rowe Price Blue Chip Growth Portfolio S40866-NY Fidelity VIP Mid Cap Portfolio AZL JPMorgan International Opportunities Fund Invesco Van Kampen V.I. American Value Fund AZL NFJ International Value Fund Ivy Funds VIP Mid Cap Growth Portfolio Lazard Retirement International Equity Portfolio AZL Federated Clover Small Value Fund MFS VIT II International Value Portfolio AZL Oppenheimer Discovery Fund Oppenheimer International Growth Fund/VA Lazard Retirement U.S. Small-Mid Cap Equity Portfolio Fidelity VIP Strategic Income Portfolio Eaton Vance VT Floating-Rate Income Fund JPMorgan Insurance Trust Core Bond Portfolio Fidelity VIP Emerging Markets Portfolio MFS VIT Research Bond Portfolio PIMCO VIT Unconstrained Bond Portfolio Ivy Funds VIP Science and Technology Portfolio Ivy Funds VIP Energy Portfolio MFS VIT Utilities Portfolio Ivy Funds VIP Global Natural Resources Portfolio T. Rowe Price Health Sciences Portfolio] [Investment Option restrictions for allocating and rebalancing the Heritage Account Value: [Group 1: no more than [15]% of total Heritage Account Value] [Group 2:no more than [0]% of total Heritage Account Value] [Combined Group 1 and Group 2:no more than [50]% of total Heritage Account Value] [Combined Group 1 and Group 3:no more than [0]% of total Heritage Account Value] [Combined Group 2 and Group 3:no more than [0]% of total Heritage Account Value] [Group 3:up to [0]% of total Heritage Account Value] [Group 3:no less than [50]% of total Heritage Account Value]] [Heritage Account Investment Options Variable Account:[Allianz Life of NY Variable Account C]] [Group 1 Investment Options Group 3 Investment Options AZL Schroder Emerging Markets Equity Fund AZL Money Market Fund AZL Small Cap Stock Index Fund Franklin High Income Securities Fund AZL Morgan Stanley Global Real Estate Fund Franklin U.S. Government Fund PIMCO VIT CommodityRealReturn Strategy Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio Group 2 Investment Options PIMCO VIT Total Return Portfolio AZL Gateway Fund Templeton Global Bond Securities Fund AZL International Index Fund PIMCO VIT Unconstrained Bond Portfolio] AZL Mid Cap Index Fund AZL Russell 1000 Value Index AZL Russell 1000 Growth Index BlackRock Global Allocation VI Fund PIMCO VIT Global Multi-Asset Portfolio [Investment Option restrictions for allocating and rebalancing the Retirement Protection Account Value: [Group 1: no more than [15]% of total Retirement Protection Account Value] [Group 2:no more than [0]% of total Retirement Protection Account Value] [Combined Group 1 and Group 2:no more than [50]% of total Retirement Protection Account Value] [Combined Group 1 and Group 3:no more than [0]% of total Retirement Protection Account Value] [Combined Group 2 and Group 3:no more than [0]% of total Retirement Protection Account Value] [Group 3:up to [0]% of total Retirement Protection Account Value] [Group 3:no less than [50]% of total Retirement Protection Account Value]] [Retirement Protection Account Investment Options Variable Account:[Allianz Life of NY Variable Account C]] [Group 1 Investment Options Group 3 Investment Options AZL Schroder Emerging Markets Equity Fund AZL Money Market Fund AZL Small Cap Stock Index Fund Franklin High Income Securities Fund AZL Morgan Stanley Global Real Estate Fund Franklin U.S. Government Fund PIMCO VIT CommodityRealReturn Strategy Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) S40866-NY PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio Group 2 Investment Options PIMCO VIT Total Return Portfolio AZL Gateway Fund Templeton Global Bond Securities Fund AZL International Index Fund PIMCO VIT Unconstrained Bond Portfolio] AZL Mid Cap Index Fund AZL Russell 1000 Value Index AZL Russell 1000 Growth Index BlackRock Global Allocation VI Fund PIMCO VIT Global Multi-Asset Portfolio S40866-NY
